                 Case 19-10198                    Doc         Filed 03/13/19                 Entered 03/13/19 16:22:01                           Desc Main
                                                                  Document                   Page 1 of 4
 Fill in this information to identify the case:
 Debtor 1 Mark Casey
 Debtor 2 Carol Casey
               (Spouse, if filing)

 United States Bankruptcy Court for the                        District of Massachusetts
                                                                             (State)
 Case number: 19-10198-FJB



Official Form 410S2
Notice of Post-petition Mortgage Fees, Expenses, and Charges                                                                                                               12/16
If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the debtor’s principal residence, you must use this
form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable against the debtor or against the debtor’s principal
residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Quicken Loans Inc.                                                                        Court Claim No. (if known): 4

Last four digits of any number you use
to identify the debtor's account:                 XXXXXX6569

Does this notice supplement a prior notice of post-petition fees, expenses, and
charges?

      No
      Yes. Date of last notice:


Part 1:          Itemize Post-petition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                                 Dates incurred                                                        Amount

1.         Late charges                                                                                                                          (1)                     $0.00
2.         Non-sufficient funds (NSF) fees                                                                                                       (2)                     $0.00
                                                                                    2/12/19 (Plan Review $150);
3.         Attorney fees                                                            2/21/19 (Obj. to Plan)                                       (3)                  $650.00
4.         Filing fees and court costs                                                                                                           (4)                     $0.00
5.         Bankruptcy/Proof of claim fees                                           2/20/19 (Proof of Claim)                                     (5)                  $500.00
6.         Appraisal/broker's price opinion fees                                                                                                 (6)                     $0.00
7.         Property inspection fees                                                                                                              (7)                     $0.00
8.         Tax advances (non-escrow)                                                                                                             (8)                     $0.00
9.         Insurance advances (non-escrow)                                                                                                       (9)                     $0.00
10.        Property Preservation expenses. Specify:_________                                                                                     (10)                    $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.
            Case 19-10198               Doc      Filed 03/13/19            Entered 03/13/19 16:22:01 Desc Main
Debtor 1         Mark Casey                          Document              Page 2 of 4 Case Number (if Known) 19-10198-FJB
                 First Name            Middle Name             Last Name



Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box


    I am the creditor.
    I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information,
and reasonable belief.

X
                                                                                         Date March 13, 2019
                   /s/ Marcus Pratt
                   Signature

                                                                                         Title Attorney
Print              Marcus Pratt, (BBO# 684610)
                   First Name          Middle Name          Last Name

Company             Korde & Associates, P.C.


Address            900 Chelmsford Street, Suite 3102
                   Number        Street

                   Lowell, MA 01851
                   City                                State    ZIP Code

Contact phone      (978) 256-1500                                                        Email bankruptcy@kordeassociates.com
             Case 19-10198            Doc       Filed 03/13/19           Entered 03/13/19 16:22:01                  Desc Main
                                                    Document             Page 3 of 4
                                                           Case No: 19-10198-FJB

                                                  UNITED STATES BANKRUPTCY COURT


I, Marcus Pratt, Attorney for Quicken Loans Inc. hereby sign this Notice of Post-petition Mortgage Fees, Expenses, and Charges for purposes of
filing the same electronically on behalf of our client on this March 13, 2019.

Dated: 3/13/2019
                                                           /s/ Marcus Pratt
                                                           Marcus Pratt, Esquire
                                                           BBO #684610
                                                           Korde & Associates, P.C.
                                                           900 Chelmsford Street, Suite 3102
                                                           Lowell, MA 01851
                                                           Tel: (978) 256-1500, Ext. 237
                                                           bankruptcy@kordeassociates.com




18-033416 / BK01
     Case 19-10198        Doc      Filed 03/13/19       Entered 03/13/19 16:22:01           Desc Main
                                       Document         Page 4 of 4


                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION

In Re:                                                   Case Number 19-10198-FJB
Mark Casey and Carol Casey                               Chapter 13

                                     CERTIFICATE OF SERVICE

I, Marcus Pratt, Attorney for Quicken Loans Inc. hereby certify that on March 13, 2019 I electronically
filed the foregoing Notice of Post-petition Mortgage Fees, Expenses, and Charges with the United States
Bankruptcy Court for the District of Massachusetts using the CM/ECF System. I served the forgoing
documents on the following CM/ECF participants:

John Fitzgerald, Assistant U.S. Trustee
Carolyn Bankowski, Trustee
Michael Van Dam, Esquire

I certify that I have mailed by first class mail, postage prepaid the documents electronically filed with the
Court on the following non-CM/ECF participants:

Mark Casey
17 Jenkins Avenue
Whitman, MA 02382

Carol Casey
17 Jenkins Avenue
Whitman, MA 02382
                                                  /s/ Marcus Pratt
                                                  Marcus Pratt, Esquire
                                                  BBO #684610
                                                  Korde & Associates, P.C.
                                                  900 Chelmsford Street, Suite 3102
                                                  Lowell, MA 01851
                                                  Tel: (978) 256-1500, Ext. 237
                                                  bankruptcy@kordeassociates.com




18-033416 / BK01
